Citation Nr: 0804537	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in August 2004, a statement of the case was 
issued in February 2006, and a substantive appeal was 
received in March 2006.  The veteran testified at a hearing 
before the Board in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the claims file, the Board believes that 
there is sufficient details of a claimed stressor to warrant 
an attempt to corroborate the incident.  At the Board 
hearing, the veteran testified that he experienced stressors 
in Vietnam that include an incident in which he witnessed a 
soldier in his unit was shot in the head and killed between 
May and July 1967 at the Cam Ranh Bay base.  He stated that 
he and that individual were assigned to the 129th maintenance 
support company at the time.  The veteran's service personnel 
records document his assignment to the "129th Maint co" 
from February to August 1967.  The claimed death of a soldier 
in that unit may be capable of verification.   

In view of the veteran's testimony, the Board believes that a 
request for verification should be sent to the U.S. Army and 
Joint Services Records Research Center (JSRCC) to ascertain 
whether the unit to which the veteran was assigned during his 
Vietnam service was involved in the death and events claimed 
by the veteran.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the veteran's 
service personnel records and a summary of 
his alleged in-service stressor to JSRCC 
for the purpose of verifying the alleged 
in-service incident in which a soldier in 
the 129th Maint Co was shot in the head 
and killed at Cam Ranh Bay during the 
period between May and July 1967.  

2.  If, and only if, the RO determines 
that the veteran engaged in combat, or a 
claimed stressor has been corroborated, he 
should be scheduled for a PTSD 
examination.  The claims file should be 
made available to the examiner for review.  
As may be applicable, the RO should 
clearly advise the examiner either that 
the veteran engaged in combat or furnish 
the details of any corroborated 
stressor(s).  Any indicated special tests, 
such as PTSD psychological testing, should 
be accomplished.  The examiner should 
clearly indicate whether a diagnosis of 
PTSD is warranted and, if so, identify the 
stressor(s) that the PTSD is causally 
related to.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for PTSD under a 
merits analysis, with consideration of all 
evidence in the claims file.  Unless the 
claim is granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



